Citation Nr: 0508532	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  98-13 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating of total disability based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1969, 
and from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1998.  In October 1999 the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  In Board decisions dated in February 2000 
and June 2003, the issue of entitlement to a TDIU rating was 
remanded for additional development.

The VA medical evidence of record, as well as the veteran's 
testimony at his Travel Board hearing in October 1999, 
indicate that the veteran underwent arthroscopic surgery of 
the right knee in or about November 1998, and that he 
underwent physical therapy on the knee during November and 
December 1998, although the actual records of this surgery 
are not in the claims file.  Since the effective date of the 
grant of service connection for the right knee disability, 
granted by a June 2003 rating decision, is in February 1998, 
the matter of whether the veteran should be awarded a 
temporary total rating based on convalescence after this 
surgery is referred to the RO for appropriate consideration.


FINDING OF FACT

The veteran is service-connected for a right knee disability 
(rated 10 percent), a left ankle disability (rated 10 
percent), and hemorrhoids (rated noncompensable), with a 
combined compensation rating of 20 percent.  This does not 
meet the percentage requirements for consideration of a TDIU 
rating on a schedular basis, and the case does not involve an 
exceptional or unusual disability picture as would warrant 
the Board referring the case for extraschedular 
consideration.



CONCLUSION OF LAW

The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to a TDIU rating

A total disability rating for compensation based on 
individual unemployability (i.e., a TDIU rating) may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance, although appropriate cases must be referred 
to the Director of the VA Compensation and Pension Service 
for such extraschedular consideration.  Bowling v. Principi, 
15 Vet.App. 1 (2001).

The effects of advancing age and of non-service-connected 
conditions may not be considered in support of a claim for a 
TDIU rating based on service-connected disability.  38 C.F.R. 
§ 4.19.

The veteran is only service-connected for a right knee 
disability (rated 10 percent), a left ankle disability (rated 
10 percent), and hemorrhoids (rated noncompensable).  His 
combined compensation rating is 20 percent.  38 C.F.R. 
§ 4.25.   This does not meet the percentage requirements for 
consideration of a TDIU rating on a schedular basis under 
38 C.F.R. § 4.16(a).  Therefore, the Board must consider 
whether, under 38 C.F.R. § 4.16(b), there should be a 
referral to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU rating on an 
extraschedular basis.

According to the veteran's claim for a TDIU rating dated in 
February 1998, he last worked in December 1992.  He reported 
a high school education.  He said that he had lost his last 
job, with the U.S. Postal Service, due to a low back 
disability.  Service connection has been denied for a low 
back disability, most recently in a June 2003 rating 
decision, which is not on appeal.  

On a VA examination in April 1998, the veteran had a single 
external hemorrhoid skin tag.  The knee was normal on 
physical examination, although a magnetic resonance imaging 
(MRI) scan in May 1998 disclosed cysts, degenerative changes, 
and chondromalacia in the right knee.  

VA medical records dated from November 1998 to May 2003 show 
the veteran's treatment for multiple conditions, most 
significantly, cervical and lumbar spine conditions.  With 
respect to his service-connected conditions, the records show 
that in November and December 1998, the veteran was 
undergoing physical therapy on his left knee, after having 
apparently recently undergone arthroscopic surgery.  Few 
right knee complaints were noted after recuperation from the 
surgery, and on a VA examination in April 2003, the only 
right knee symptom was crepitus, with degenerative joint 
disease shown on X-ray.  

Treatment records also show that on one occasion, in August 
2000, he had rectal drainage.  Complaints of bilateral ankle 
pain with loss of sensation were noted, but an orthopedic 
evaluation in July 2001 revealed normal range of motion, with 
only some mild tenderness in the left ankle.  There was no 
evidence of subluxation, and he had good eversion and 
inversion.  The X-rays were thought to be fairly normal, and 
the doctor did not believe that the cause of his problems was 
orthopedic in nature.  He underwent a neurological 
evaluation, and subsequently, bilateral ankle clonus was 
noted in connection with his cervical spine disability.  The 
VA examination in April 2003 revealed a normal examination of 
the left ankle except for tenderness over the medial 
malleolus.  

More specifically, this evidence does not suggest that the 
service-connected disabilities result in unemployability.  
Rather, the evidence shows that non-service-connected factors 
are responsible for the veteran's significant limitations in 
his activities.  When he filed his claim, he said he lost his 
last job due to a low back disability.  Although at his 
hearing, he agreed when asked if he thought his service-
connected disabilities would probably keep him from being 
able to go back to work, the symptoms related to his service-
connected disabilities that he reported in that hearing are 
not supported by the medical evidence.  In particular, there 
is no indication in the medical evidence that the service-
connected disabilities alone, rated 20 percent disabling, are 
responsible for his unemployment.  Thus, the Board finds this 
is not a proper case for referral to the Director of the VA 
Compensation and Pension Service for consideration of a TDIU 
rating on an extraschedular basis.

In sum, the criteria for a TDIU rating are not met.  As the 
preponderance of the evidence is against the TDIU claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

II.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

In July 2004, the RO sent the veteran a letter informing him 
of the change in the law resulting from the VCAA.  Although 
this letter was sent to the veteran after the June 1998 
rating decision on appeal, the RO decision was already 
decided and appealed by the time the VCAA was enacted.  As a 
result, the RO did not err in failing to provide such notice, 
and the veteran has had proper notice since then.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The July 
2004 letter informed the veteran of the evidence already of 
record, the evidence necessary to substantiate his claim, and 
of his and VA's respective obligations to obtain specified 
different types of evidence.  Although he was not explicitly 
told to submit all pertinent evidence in his possession, the 
detailed explanation in this letter served to convey that 
information.  Further, prior to the June 1998 rating 
decision, he was sent a duty to assist letter in March 1998, 
which informed him of the evidence necessary to substantiate 
his claim.  Other correspondence from the RO, including the 
July 1998 statement of the case, and subsequent supplemental 
statements of the case informed the veteran more specifically 
of the reasons for the continued denial of his claim.  Thus, 
the Board finds that the notice provisions of the law have 
been satisfied, and that any failure to have fully complied 
with these requirements prior to the rating action on appeal 
has not resulted in any prejudice to the veteran, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All relevant evidence identified by 
the veteran has been obtained, he has been afforded VA 
examinations, and he has appeared at a Travel Board hearing.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  




ORDER

A TDIU rating is denied.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


